SUMMARY ORDER

Debtor Natalie M. Williams appeals from the judgment entered in the United States District Court for the Southern District of New York (Scheindlin, J.), affirming the order of the United States Bankruptcy Court for the Southern District of New York (Blackshear, B.J.) and concluding that “Williams’ student loans cannot be discharged, forgiven, or deferred.” Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
In reviewing the district court’s disposition of a bankruptcy appeal, this Court reviews legal conclusions de novo and factual findings for clear error. E.g., In re Best Prods. Co., 68 F.3d 26, 29 (2d Cir. 1995). For substantially the reasons stated by the district court, its judgment upholding the bankruptcy court’s order is affirmed.
This Court previously denied Williams’ motion to proffer new evidence on appeal.
Accordingly, the judgment of the district court is hereby AFFIRMED.